Title: To Thomas Jefferson from William Waters Hickman, 7 May 1822
From: Hickman, William Waters
To: Jefferson, Thomas


Hond Sir
Monticelli
7th May 1822.
The few days since I have been priviledged to remain in your hospitable Mansion I am sensible that in my manners I have not manifested those external marks of respect & reverence in which I should blush to be thought wanting. which no real Virginian, no enlightened American Can be deficient in. My mind & spirits as you no doubt observe, have been depressed & my hopes in life discouraged from long conflict with adverse circumstances which the firmest nerves is sometimes happily brought to view as a Conciliatory chastening; and from that consoling reflection to acquiesce with patient resignation, though the influence of the pressure continues to be felt. I will proceed to mention the motive that has induced me to obtrude a few lines on your attention. As I observed in a former note, I am very desirous to prosecute a course of Theological Study if I can obtain the patronage of a Seminary recently instituted for that purpose in N. York. I should prefer rmaining in my native State if the same facilities to study were afforded. But unfortunately so lamentable an indifference to this subject has prevailed in Virginia that I believe there exists at this time no adequate fund. My reading for some years past has given my mind a strong propensity to this object. which I must prosecute or exist on the Theater of life to no other purpose than that of devoting my physical energies to procure their needful subsistence. And although my education was neglected in early youth, I am sanguine that I shall be able to reduce the time in some measure by close application—even though I do not obtain a dispensation of the languages. As to talents—I believe I possess imagination enough where it shall have become cultivated, & expanded by the influence of disciplined habits, and brought into vigorous exercise by that undefinable something which the French Form Une show—by which I presume they mean that energised flexibility of feeling which the orthodox Creed of an Englishman teaches him in plain Scripture language to call the Vital Spirit of Truth; that reigns supernaturally in the Heart, fire’s the whole inward man, & prompts the Tongue with an eloquence that no art can reach, no mental efforts alone however refined can imitate. This principle of action, this grand moving spring which alone gives efficiency to each Subordinate One, is happily within the reach of all who become duly Sensible of its value. As free as the breeze I inhale on your Mont: My own limited experience of the truth of the fact, is in Complete accordance with revelation. And from this reflection I derive encouragement, as well as from a maxim I have found on Your Shelf, that every Man of Common organization has the power of becoming a man of genius, if to this he add a passionate devotion to his profession. Be this as it may I for my part feel prompted by inclination, Duty, & every other Consideration that Can influence the Mind of Man, to aim at a Literary Course of life in Connexion with the Ministerial office in the Ch: of which I am a member—if I can get aided in my attempts. And with this view, I have taken the liberty most respectfully to request your friendly aid. I have not the least doubt but a request from yourself would have a decisive influence with the Bishop, to have me sent on as a Candidate. I am informed the design of the Institution at N.Y. is to encourage & patronize indigent young Men & twenty Dolls would take me round from this place.Pardon the liberty I have taken in this CommunicationMost respectfully, I am Hond Sir, Yr Obt. hume ServtW. W. Hickman